Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Mrs. Stephanie J. Remy on 08/31/2022.
The application has been amended as follows: 
WHAT IS CLAIMED IS:

1.	(Currently Amended) A straddle-ride vehicle comprising:
	a vehicle body frame;
	a front wheel supported by a front portion of the vehicle body frame via a front fork;
	a rear wheel supported by a rear portion of the vehicle body frame via a swing arm;
	an engine located between the front wheel and the rear wheel and supported by the vehicle body frame;
	a fuel pipe provided on a rear side of the engine and configured to supply fuel to the engine; 
	a generator provided on the rear side of the engine, adjacent to the fuel pipe, and configured to generate electric power using power of the engine; 
	an outside air introduction duct configured to guide air outside the straddle-ride vehicle to the rear side of the engine; and
	a partition wall, provided between the fuel pipe and the generator, and partitioning a region on the rear side of the engine into a generator arrangement region where the generator is provided and a fuel pipe arrangement region where the fuel pipe is provided, wherein
	the outside air introduction duct includes a first outlet configured to allow the air to flow out to the generator arrangement region.
2.	(Currently Amended) The straddle-ride vehicle according to claim 1, wherein
	the partition wall includes a first wall portion covering a front side of the generator and a second wall portion covering a rear side of the generator, and
	the first outlet is inserted between the first wall portion and the second wall portion.
3.	(Currently Amended) The straddle-ride vehicle according to claim 1, wherein
	an outflow side end portion of the outside air introduction duct is provided with a flow control portion configured to block a flow of the air at a central portion in the first outlet and guide the air to an outer peripheral portion of the first outlet.
4.	(Currently Amended) The straddle-ride vehicle according to claim 1, wherein
	the outside air introduction duct includes a second outlet configured to allow the air to flow out to the fuel pipe arrangement region.

5.	(Currently Amended) The straddle-ride vehicle according to claim 1, further comprising:
	an upper heat exchanger and a lower heat exchanger provided in front of the engine, the upper heat exchanger and the lower heat exchanger being arranged in an upper-lower direction, wherein
	an inflow side end portion of the outside air introduction duct is disposed between the upper heat exchanger and the lower heat exchanger, and
	the outside air introduction duct is provided with a funnel portion configured to gradually increase a flow path area of the air in the outside air introduction duct toward a distal end of the outside air introduction duct on an inflow side.
6.	(Currently Amended) The straddle-ride vehicle according to claim 5, wherein
	the funnel portion has a half-funnel shape and covers a front lower edge portion of the upper heat exchanger or a front upper edge portion of the lower heat exchanger.
Reasons for Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 teaches a partition wall, provided between the fuel pipe and the generator, and partitioning a region on the rear side of the engine into a generator arrangement region where the generator is provided and a fuel pipe arrangement region where the fuel pipe is provided, wherein the outside air introduction duct includes a first outlet configured to allow the air to flow out to the generator arrangement region. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach straddle-type vehicles of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S./Examiner, Art Unit 3611                 


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611